DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are 11-14 rejected under 35 U.S.C. 103 as being unpatentable over Piry et al. (U.S. Patent 10,394,716), hereinafter Piry in view of Chamdani et al. (U.S. Patent 6,112019), hereinafter Chamdani.




a processor (see Fig. 1, Processing Circuitry 4); 

a cache hierarchy (see Fig. 1, L1 Data Cache) of one or more levels and one or more cache memories per level; 

a memory system (see Fig. 1, memory access 15) that supplies data to and receives data from the cache hierarchy and the processor; 

wherein the processor is connected to the first level of the cache hierarchy for loading and storing data (see Fig. 1, memory access (load/store) 15); and 

wherein a memory accessing instruction (Execution, see Fig. 3, Step 100) which is speculatively issued (Speculative, see Fig. 3, Step 100) for execution by the processor accesses the data without causing any change in a state (Allocate Data in Cache as Normal, see Fig. 3, Step 110) of the cache hierarchy if the data are cached in a first level cache (see Fig. 3, Step 110; Note, Cache is L1 Data Cache), or if the data become cached in the first level cache via another request not caused by said instruction; 



Piry does not disclose expressly a step causing a miss in the first-level cache which is serviced by a remainder of the cache hierarchy or memory.

Chamdani does disclose a step causing a miss (see Fig. 14, I-CACHE HIT/MISS) in the first-level cache which is serviced by a remainder of the cache hierarchy or memory (see Column 1, Lines 65-67 and Column 2, Lines 1 to 10).

At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate multiple type of storage cache (where cache has hit and misses) method of Chamdani into Piry.

The suggestion/motivation for doing so would have been to satisfy the multiple instructions running simultaneously on today’s superscalar microprocessors (see Chamdani Column 1, Lines 65-67 and Column 2, Lines 1 to 10).




As to claim 3, the modification teaches the processing system of claim 1, further comprising:  23Docket No. 0606-010-2 a shadow buffer (see Piry Fig. 6A; Note, invisible resources (EG. CACHE, ETC) for marking the memory accessing instruction as speculative (Speculation Barrier, see Piry Fig. 6A) until the memory accessing instruction becomes non-speculative.

As to claim 4, the modification teaches the processing system of claim 3, wherein the shadow buffer tracks all types (see Fig. 7A 300 and 7B 310; Note, Higher or Lower type) of speculative instructions issued by the processor until they become non-speculative.

Referring to claim 11, Piry teaches, as claimed, a method for managing a cache memory system comprising: 

tracking a speculative status (see Fig. 3, Steps 100 and 105) of a first memory accessing instruction (Execution, see Fig. 3, Step 100) being executed toward the cache (Cache, see Fig. 3, Step 100) memory system; and 

making status changes to said cache memory system (Clear Conditional Allocation Flag, see Fig. 4, Step 160) of a memory accessing instruction (see Fig. 1, execution unit(s) 12 and memory access 15), once the speculative status of the first memory accessing instruction is resolved (Resolution Event, see Fig. 4, Step 155).

Piry does not disclose expressly an execution of a second instruction which follows the first instruction in a reorder buffer.

Chamdani does disclose an execution of a second instruction (see Fig. 19, (from instruction dispatch buses)) which follows the first instruction (see Fig. 19, (from instruction dispatch buses)) in a reorder buffer (see Fig. 19, Reorder Buffer (RB) Implemented with True FIFO Array).

At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate reorder buffer of Chamdani into Piry.

The suggestion/motivation for doing so would have been to satisfy the requirement of speculative executions that would require reordering of the instructions at times.

As to claim 12, the modification teaches the method of claim 11, wherein the step of tracking the speculative status of the first instruction further comprises: marking the first 

As to claim 13, the modification teaches the method of claim 11, wherein the step of making status changes to said cache memory system associated with execution of the second memory accessing instruction 26Docket No. 0606-010-2 which follows the first memory accessing instruction in a reorder buffer once the speculative status of the first memory accessing instruction is resolved further comprises: changing one or more of: contents of cache lines (Note, this happens with every access to cache line), replacement algorithm information, and updating of a prefetcher.

As to claim 14, the modification teaches the method of claim 12, wherein the buffer tracks all types (see Fig. 7A 300 and 7B 310; Note, Higher or Lower type)  of speculative memory accessing instructions issued by the processor until they become non-speculative.

Allowable Subject Matter

Claims 7-10 are allowed.

s 2, 5-6, and 15-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure:  

Wang et al. (U.S. Pub. 2016/0179586) discloses speculative complier optimization.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HYUN NAM/Primary Examiner, Art Unit 2183